DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
In response to the amendment filed on 05/31/2022, Claims 1, 3-4 have been cancelled, and Claims 2 and 5-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,363,140 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Peterson, does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 2, 10, and 16 which recite, inter alia "a plurality of apices formed at the junctions between adjacent faces… a plurality of cutting surfaces located on the distal end of the elongate body for shaping the bore to receive the implant… and a plurality of additional cutting surfaces aligned with the plurality of apices for cutting channels in the bore to receive a bone graft material.".  The novelty of this invention is the additional cutting surfaces are aligned with the plurality of apices..
The closest prior arts of record Peterson teaches a broach similar to that of Claims 2, 10 and 16 however the prior art of record does not disclose the particulars of the claims as presented. (See Applicant’s Arguments, filed 02/09/2022).
Because none of the prior art documents of record teach a broach as recited in Claims 2, 10, and 16, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 2, 10, and 16 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771